         Case 4:20-cr-00133-DCN Document 20 Filed 03/29/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                  Case No. 4-20-cr-00133-DCN
                      Plaintiff,
                                                  REPORT AND
          v.                                      RECOMMENDATION

  CARLY ALEXANDRA BURNS,
  A/K/A CARLY ALEXANDRI
  DOMINQUEZ, A/K/A CARLY
  MARIE PUGA,

                      Defendant.


       On March 29, 2021, Defendant Carly Alexandra Burns appeared before the

undersigned United States Magistrate Judge to enter a change of plea pursuant to a

written plea agreement. (Dkt. 16). The Defendant executed a waiver of the right to have

the presiding United States District Judge take her change of plea. Thereafter, the Court

explained to the Defendant the nature of the charges contained in the Indictment (Dkt. 1),

the maximum penalties applicable, her Constitutional rights, the impact that the

Sentencing Guidelines will have, and that the District Judge will not be bound by the

agreement of the parties as to the penalty to be imposed.

       The Court, having conducted the change of plea hearing and having inquired of

the Defendant, counsel, and the government, finds there is a factual basis for the

Defendant’s guilty plea, that she entered it voluntarily and with full knowledge of the


REPORT AND RECOMMENDATION - 1
         Case 4:20-cr-00133-DCN Document 20 Filed 03/29/21 Page 2 of 2




consequences, and that the plea should be accepted. The undersigned also ordered a pre-

sentence investigation to be conducted and a report prepared by the United States

Probation Office.



                                  RECOMMENDATION

       NOW THEREFORE IT IS HEREBY RECOMMENDED:

       1)     The District Court accept Defendant Carly Alexandra Burns’s plea of guilty

to Count 1 of the Indictment (Dkt. 1),

       2)     The District Court order forfeiture consistent with Defendant Carly

Alexandra Burns’s admission to the Criminal Forfeiture allegation in the Indictment (Dkt.

1) and the Plea Agreement (Dkt. 16).

       Written objections to this Report and Recommendation must be filed within

fourteen (14) days pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(b), or as a

result of failing to do so, that party may waive the right to raise factual and/or legal

objections to the United States Court of Appeals for the Ninth Circuit.


                                                   DATED: March 29, 2021


                                                   _________________________
                                                   Candy W. Dale
                                                   United States Magistrate Judge




REPORT AND RECOMMENDATION - 2
